In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00127-CV
______________________________


JAMES EDWARD "JET" THOMAS, Appellant
 
V.
 
NETWORK ENHANCED TELECOM, L.L.P., Appellee


                                              

On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 2002-2204-A


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            James Edward "Jet" Thomas appeals a judgment of the 188th Judicial District Court of
Texas.  The judgment was signed, according to the docketing statement filed with this Court,
August 2, 2004.  The record was due November 30, 2004.  We have contacted Thomas, the district
clerk, and the court reporter, and have been informed that no effort has been made to pay for or to
make arrangements to pay for the preparation of the record.  
            On February 23, 2005, we sent a letter to counsel reminding him that the record was past due
and warning him that if, within ten days, we did not receive the record, or an adequate explanation
of its absence, we would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b),
(c).  More than ten days have now elapsed, and we have received no response from any party.
            We dismiss the appeal.
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          March 22,2005
Date Decided:             March 23, 2005